DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Election/Restriction
Newly submitted Claim 32 contains a plurality of patentably distinct species of polymers, which were recited in the original, now cancelled, claim 2. In the response to the species election requirement (filed on 11/27/2017), Applicant elected the species of polyvinyl alcohol polymer in claim 2. Since applicant has received actions on the merits for the previously elected species of polyvinyl alcohol, other species inventions in the new claim 32 are considered as non-elected species for the purpose of searching the prior art.
Newly submitted Claim 33 contains a plurality of patentably distinct species of biocompatible material, which were recited in the original, now cancelled, claim 3. In the response to the species election requirement (filed on 11/27/2017), Applicant elected 
Newly submitted Claim 34 contains a plurality of patentably distinct species of agent, including nanoparticles, iron, cells, and viruses. Since applicant has received actions on the merits for the originally presented species invention of “cells”, this species invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, remaining species invention in the new claim 34 is considered as non-elected species for the purpose of searching the prior art. See 37 CFR 1.142(b) and MPEP § 821.03.
Newly submitted Claim 43 contains a plurality of patentably distinct species of cells, tissues, and organs. Since applicant has received actions on the merits for the originally presented species invention of “cells”, this species invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, remaining species invention in the new claim 43 is considered as non-elected species for the purpose of searching the prior art. See 37 CFR 1.142(b) and MPEP § 821.03.

Remarks
The amendments and remarks filed on 07/07/2020 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 16 and 24-43 are pending.
Claims 1-16 and 18-20 are amended.
Claims 1-15 and 17-23 are canceled.
Claim 16 is withdrawn.
Claims 24-43 are new.
Claims 24-43 have been examined on the merits.   

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to provisional application No. 62/033,450 filed on 08/05/2014.
Upon review of the record of provisional U.S. Application No. 62/033,450, it is determined that the original disclosure does not provide explicitly support for the exactly claimed range “2-35 layer” recited in Claim 25.  Rather, the Application No. 62/033,450 discloses ranges of two or more, three or more, four or more, and five or more layers.  The currently claimed narrow range would be inherently supported by the disclosed broader range as it encompasses the currently claimed range. However, if there is any assertion of criticality associated with the claimed narrow ranges, then the value particularly recited by the claim must be explicitly supported by the original disclosure.  See MPEP 2163.05 & 2144.05(III)  

Rejections - Withdrawn
The rejection of Claims 4 and 10-12 under 35 U.S.C. 103 over Merkle et al. in view of Rubenstein et al. is withdrawn due to the cancellation of the claims.
The rejection of Claims 4 and 10-12 under 35 U.S.C. 103 over Merkle-2 et al. in view of Reddy et al., Yang et al., and Ino et al. is withdrawn due to the cancellation of the claims.  
 
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-39 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 37-39 are directed to the construct of claim 24 and define that the construct further comprises continuous and/or discontinuous layers, which are juxtaposed or adjacent, wherein the discontinuous layer is external or internal to the continuous layer; and wherein the construct comprises alternating continuous and discontinuous layers.  Claim 41 is directed to the construct of claim 24 and defines that each of said layers of the construct is independently a supportive … layer … a hydrophobic layer … a barrier layer, a charged layer … a cell repulsive layer, a protein adhesive layer, or a protein repulsive layer.  Support for the continuous and/or discontinuous layers with the claimed features or for the layers with specifically defined functionalities (e.g. a supportive layer, a hydrophobic layer, a barrier layer, a charged layer, cell or protein repulsive layers) is not found in the original disclosure of the application.  In the 07/07/2020 response (page 5), Applicant points to Appendix B and Appendix C for a written description of these limitations. However, Appendixes B and C are newly submitted on 07/07/2020 (as a part of the response filed by Applicant), and they are not a part of the original disclosure. Therefore, Claims 37-39 and 41 are directed to new matter.

Claim Rejections - 35 USC § 112, Second Paragraph
Claims 28-29, 32-34, and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 is indefinite due to the recitation of “said nanofiber”. There is no sufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is assumed that the construct of the claim 28 comprises a nanofiber that comprises a polymeric core and a biocompatible shell.
Claim 29 is indefinite due to the recitation of “said nanofiber”. There is no sufficient antecedent basis for this limitation in the claim. For the purpose of examination, the term is interpreted as “said construct”.  
  Claim 32 is indefinite due to the recitations of “said polymer” and “polyesters such as …” There is no sufficient antecedent basis for the term “said polymer” in the claim. The term "such as" also renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).  In addition, the claim also recites “copolymers of delta-valerolactone, and p-dioxanone, and polyvinyl alcohol”.  It is unclear whether the “p-dioxanone” and “polyvinyl alcohol” are recited as a part of the copolymers, or independent polymers. For the purpose of examination, it is assumed that claim 32 is dependent on claim 27.
Claim 33 is indefinite due to the recitation of “said biocompatible material”.  There is no sufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is assumed that claim 33 is dependent on claim 27.
Claim 34 is indefinite due to the recitation of “said agent”.  There is no sufficient antecedent basis for this limitation in the claim. For the purpose of examination, the term “said agent” is interpreted as “an agent” comprised in the construct of Claim 34.  
Claim 41 is indefinite due to the recitation of “supportive/structural layer”.  The slash “/”” between supportive and structural layer is unclear as to what it is limiting. The specification does not define this phrase. It is noted that the terms “supportive” and “structural” have different meanings. Is the slash meant to indicate “and” or “or”? Does the phrase “supportive/structural layer” refer to one layer having dual functions and being supportive and structural at the same time, or is the slash indicating two different Markush species?  For the purpose of examination, the phrase is interpreted as “a supportive layer or a structural layer”.      
Claim 42 is indefinite due to the recitation of “said nanofiber”.  There is no sufficient antecedent basis for this limitation in the claim.           
The remaining claim is rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends 
Claim 25 recites a range of “2-35 layer”, whereas the base claim 24, upon which the claim 25 depends, recites a range of “at least three layers”.  Therefore, the scope of Claim 25 is broader than that of Claim 24.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-29, 31, 33-34, 37, and 41-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (a natural phenomenon) without significantly more, as evidenced by Printout of Blood Vessel Structure and Function (downloaded on 6/18/2021 from the website:  https://courses.lumenlearning.com/boundless-ap/chapter/blood-vessel-structure-and-function/), Printout of Biology Online Dictionary – definition of elastic fibers (downloaded on 6/18/2021 from the website: https://www.biologyonline.com/dictionary/elastic-fiber), Printout of Wikipedia - Fibrillin (downloaded on 6/18/2021 from the website:  https://en.wikipedia.org/wiki/Fibrillin), and Kielty et al. (Journal of Cell Science, 2002, 115: 2817-2828). The following analysis of the claims is made for eligibility in accordance with their broadest reasonable interpretation.  
Analysis of the base claim 24. 
Step 1: Claim 24 is directed to a composition/product which is one of four categories of patent eligible subject matter (Step 1, Yes). 
Step 2A, Prong 1: Claim 24 recites a construct comprising multiple layer in a linear cylindrical configuration, wherein the construct comprises at least three layers, each of which provides a defined functionality. The claimed construct is a judicial exception of a natural phenomenon, i.e. blood vessels in animals, which occur naturally. As evidenced by the attached printout of Blood Vessel Structure and Function, blood vessels (arteries and veins) comprise multiple layers in a linear cylindrical configuration, specifically, a tunica intima layer formed from a single continuous layer of endothelial cells and supported by a subendothelial layer of connective tissue and supportive cells, a tunica media layer comprised of smooth muscle cells and elastic and connective tissues arranged circularly around the vessels, and a tunica externa layer, composed entirely of connective fibers and surrounded by an external elastic lamina which functions to anchor vessels with surrounding tissues (see page 1/last paragraph, 2nd half of page 2, page 3/paragraphs 1-3). Given each of the at least 3 layers in the blood vessels provides a defined functionality, naturally occurring blood vessels have all the structural and functional characteristics of the construct recited in claim 24.  Thus, the claimed construct is not markedly different from its closest corresponding natural counterpart (blood vessels), thus being the judicial exception (Step 2A, Prong 1, Yes).
Step 2A: Prong 2: this judicial exception is not integrated into a practical application because the claim is directed to a product, not a method of use, and the claim does not recite any element that integrates the exception into a practical application (Step 2A, Prong 2, No).     
Step 2B: Claim 24 does not recite any additional elements in the composition beyond the construct itself.  Therefore, there is no additional element that amounts to significantly more than the judicial exception (Step 2B, No).
	 
Analysis of dependent claims. 
Dependent claim 25 has a scope broader than the base claim 24, since it recites a range “2-35 layers” not completely encompassed by the range in the claim 24. This claim does not recite any additional elements beyond the construct itself.  Given the recited range “2-35 layers” is anticipated by at least three layers in naturally occurring blood vessels. As such, Claim 25 still recites the judicial exception. Therefore, the claim 25 is rejected for the same reason as the claim 24.   
Dependent claim 26 recites the limitation to require the construct to comprise a multi-layer nanofiber. As evidenced by the attached printout of Blood Vessel Structure and Function, naturally occurring blood vessels (arteries and veins) comprise multiple layers of elastic fibers in the form of elastic membranes (page 3/paragraphs 1-2, the figure in page 4). As further evidenced by the attached printout of Biology Online Dictionary, elastic fibers have a diameter as low as about 0.2 m, i.e. about 200 nanometers (see highlighted section). Given the broadest reasonable interpretation, elastic fibers having diameters in nanometer ranges may be considered as nanofibers. Furthermore, as evidenced by Kielty et al., elastic fibers are extracellular matrix macromolecules comprising an elastin core surrounded by a shell/mantle of fibrillin-rich microfibrils (see abstract), i.e. elastic fiber by itself has a multi-layer core-shell structure. Thus, the naturally occurring blood vessels comprise a multi-layer nanofiber. As such, Claim 26 still recites the judicial exception. Given Claim 26 does not recite any additional elements beyond the judicial exception, the claim is rejected for the same reason as the base claim 24.
Dependent claims 27 and 28 recite the limitations to require the construct or a nanofiber in the construct to comprise: a polymer-containing layer, or a polymeric core; and a biocompatible material-containing layer, or a biocompatible shell. As indicated above, the elastic fiber in naturally occurring blood vessels is a nanofiber comprising an elastin core surrounded by a shell of fibrillin-rich microfibrils.  Elastin is a natural protein, i.e. a polymer of amino acids; and fibrillin is a natural protein, as evidenced by Kielty et al. (Fig. 4), thus being a biocompatible material.  Thus, nanofiber in naturally occurring blood vessels comprises a polymeric core (i.e. a polymer-containing layer) and a biocompatible shell (i.e. a biocompatible material-containing layer).  As such, Claims 27 and 28 still recite the judicial exception. Given Claims 27 and 28 do not recite any additional elements beyond the judicial exception, the claims are rejected for the same reason as the base claim 24.
Dependent claim 29 recites the limitation to require an outer layer of the construct comprises an agent that alters its surface texture or functionality. As evidenced by Kielty et al., naturally occurring blood vessels have an outer layer (tunica externa) comprising connective fibers/collagen fibers and elastic lamina/elastic fibers (reading on the “agent” in claim 29), which alters the surface texture of the outer layer and anchors the blood vessels with surrounding tissues (page 3/para 3, Fig. of page 4).  As such, Claim 29 still recites the judicial exception. Given Claim 29 does not recite any additional elements beyond the judicial exception, the claim is rejected for the same reason as the base claim 24.
  Dependent Claim 31 recites the limitation that the layers comprise fibers substantially parallel to each other or randomly oriented. As evidenced by Kielty et al., naturally occurring blood vessels comprise elastic fibers running parallel to the blood vessels (page 3, lines 2-3, Fig. of page 4), thus the elastic fibers are substantially parallel to each other. As such, Claim 31 still recites the judicial exception. Given Claim 31 does not recite any additional elements beyond the judicial exception, the claim is rejected for the same reason as the base claim 24.
Dependent Claim 33 further limits the biocompatible material to be a list of               specific chemical compounds (including glycoproteins). As evidenced by the attached Printout of Wikipedia, the biocompatible material fibrillin in elastic fibers of naturally occurring blood vessels is a glycoprotein (see highlighted section in page 1), reading on the biocompatible material “glycoproteins” in Claim 33. As such, Claim 33 still recites the judicial exception. Given Claim 33 does not recite any additional elements beyond the judicial exception, the claim is rejected for the same reason as the base claim 24.
Dependent claim 34 recites the limitation to require that construct comprises a list of specific agent. As evidenced by Kielty et al., naturally occurring blood vessels have a tunica intima layer that contacts blood flow in the vessels for releasing nutrients and oxygen to tissues, which comprises endothelial and supportive cells (reading on the agent “cells” recited in claim 34) (page 2/last para – page 3/para 3, and page 5, Fig. of page 4).  As such, Claim 34 still recites the judicial exception. Given Claim 34 does not recite any additional elements beyond the judicial exception, the claim is rejected for the same reason as the base claim 24.
Dependent Claim 37 recites that the construct includes continuous and/or discontinuous layers, which are juxtaposed or adjacent. As evidenced by Kielty et al., naturally occurring blood vessels comprise continuous layers of tunica intima, tunica media, and tunica externa, which are adjacent to each other (Figure in page 4). As such, Claim 37 still recites the judicial exception. Given Claim 37 does not recite any additional elements beyond the judicial exception, the claim is rejected for the same reason as the base claim 24.
Dependent Claim 41 further defines the layers in the construct. As evidenced by Kielty et al., the layers of tunica intima, tunica media, and tunica externa in blood vessels are structural layers (pages 2-3).  As such, Claim 41 still recites the judicial exception. Given Claim 41 does not recite any additional elements beyond the judicial exception, the claim is rejected for the same reason as the base claim 24.
Dependent Claims 42 and 43 further defines that a plurality of cells, tissues, or an organ are in operable communication with a surface of the construct. As evidenced by Kielty et al., naturally occurring blood vessels deliver blood to tissues in the body (page 2, paragraph 3 from bottom). Accordingly, the inner surface of naturally occurring blood vessels is in operable communication with a plurality of cells in the blood (reading on  the “blood cells” in claim 43). As such, Claims 42 and 43 still recite the judicial exception. Given Claims 42 and 43 do not recite any additional elements beyond the judicial exception, the claims are rejected for the same reason as the base claim 24.
Therefore, Claims 24-29, 31, 33-34, 37, and 41-43 are deemed to be patent ineligible.

Claim Rejections - 35 USC § 102
Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merkle-2 et al. [Conference paper from 38th Annual Northeast Bioengineering Conference (NEBEC): 380-381;437. IEEE, 2012, of record]. 
Merkle-2 et al. teach a composition comprising a multi-layer construct, i.e. a core-shell nanofiber, which comprises a gelatin shell and a polyvinyl alcohol (PVA) core, wherein PVA and gelatin in the nanofibers are present at a ratio of 1:1 or 1:3; wherein the nanofibers exhibit increased Young’s modules and reduced plastic deformation compared to PVA nanofibers; and wherein the nanofibers are made by electrospinning (abstract; Section II: Method; Section III: Results and discussion; Table 2). Merkle-2 et al. also teach that the gelatin shell layer and the PVA core layer, respectively, provide a defined functionality of biocompatibility and bioactivity and a defined functionality of good mechanical properties (abstract). In addition, the core-shell nanofiber of Merkle-2 et al. comprises two layers, which read on the claimed range “2-35 layers” recited in Claim 25.
   Therefore, in view of the teachings of Merkle-2 et al., the composition of Claim 25 is anticipated by the composition of Merkle-2 et al.

Claims 24-29, 31, 33-34, and 37-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (Journal of Biomedical Material Research Part A, 83(2):372-382, 2007, cited in IDS).
Zhao et al. teach a composition comprising a fibrous scaffold (reading on the “construct” in claim 24), the fibrous scaffold comprising core-shell nanofibers which comprises a gelatin shell and a poly (-caprolactone) (PCL) core in a linear cylindrical configuration, wherein fibroblast cells are attached to the surface of the gelatin shell; and wherein the nanofibers are made by electrospinning (abstract, page 374/right column/paragraph 3-4, page 380/right column paragraph 2, Figs. 1-2). Given the fibroblast cells attached to the surface of the gelatin shell forms an additional layer of cells over the core-shell nanofibers, the fibrous scaffold taught by Zhao et al. have three layers, as required by Claim 24. In view of the fact that each of the layers taught by Zhao et al. provides a defined functionality, the teachings of Zhao et al. read on Claim 24 and 25 (note: claim 25 has a scope broader than claim 24, as indicated above).     
Regarding Claims 26-28 and 33, Zhao et al. teach that the construct/fibrous scaffold comprises a multi-layer nanofiber comprising a polymeric core made of PCL polymer, and a biocompatible shell made of biocompatible material gelatin, as indicated above.   
Regarding Claim 29, Zhao et al. teach that the outer layer of the nanofibers comprises cells, which are an agent that alters the surface texture and functionality of the nanofibers. 
Regarding Claim 31,  Zhao et al. teach that the core-shell nanofibers are randomly oriented (see Figs. 1-2, 4-5). 
Regarding Claim 34, Zhao et al. teach that the fibrous scaffold comprises cells, as indicated above, thus reading on the “agent” recited in the claim.
Regarding Claims 37-39, Zhao et al. teach that the core-shell nanofiber is generated through electrospinning, as indicated above. Accordingly, the core layer and shell layer are continuous layers adjacent to each other. Regarding the cell layer, Crystal Violet staining assay of Zhao et al. shows that the cell layer is a discontinuous layer (see Fig. 9A). Thus, the construct of Zhao et al. comprises an external discontinuous layer with continuous layers internal to the discontinuous layer, or alternating continuous and discontinuous layers, as required by the claims.
Regarding Claim 40, Zhao et al. teach the nanofibers are crosslinked with glutaraldehyde (page 374/left column/paragraph 2/paragraph 2).
Regarding Claim 41, the nanofiber taught by Zhao et al. comprises structural layers (PVA core, gelatin shell, and cell layers).  
Regarding Claims 42 and 43, Zhao et al. teach that a layer of fibroblast cells is attached to the surface of the nanofiber, as indicated above. Thus, the cells are in operable communication with the surface of the nanofiber.
Therefore, in view of the teachings of Zhao et al., the composition of Claims 24-29, 31, 33-34, and 37-43 is anticipated by the composition of Zhao et al.

Claim Rejections - 35 USC § 103
Claims 24-29 and 31-43 are rejected under 35 U.S.C. 103 as being unpatentable over Merkle-2 et al. [Conference paper from 38th Annual Northeast Bioengineering Conference (NEBEC): 380-381;437. IEEE, 2012, of record] in view of Alfaro et al. (DERWENT abstract of US 2014/0037708, published on Feb. 6, 2014, effective filing date: July 30, 2013).
The teachings of Merkle-2 et al. are described above. Merkle-2 et al. further teach that their nanofibers have both bioactive properties of gelatin and the mechanical properties of PVA, possess an increase in stiffness and ultimate strength compared to scaffolds composed solely of PVA and gelatin, demonstrating good potential to be used for a variety of biomedical applications, specifically for a variety of tissue engineering application and drug delivery (abstract, page 380/right column/paragraph 2, page 381/left column/last paragraph). 
Merkle-2 et al. do not teach that the core-shell nanofibers comprises at least three layers.
It would have been obvious to modify the core-shell nanofibers of Merkle-2 et al. by attaching a layer of drugs to the surface of the nanofibers for delivering drugs to a subject, thus arriving at the claimed composition comprising a construct comprising at least three layers, because Merkle-2 et al. specifically teach that their nanofibers are used for drug delivery to patients.  Furthermore, it had been well known in the art to attach a layer of drugs to the surface of nanofibers for drug delivery.  In support, Alfaro et al. teach a method for administering a drug to a patient, comprising: providing a drug-delivery device comprising a plurality of nanofibers attached with a layer of the drug, wherein the drug is attached to the surface of the nanofibers through processes such as absorbing the drug to the nanofiber surface or attaching the drug to the nanofiber surface through ionic or covalent linkage (see highlighted sections in pages 4-5, 7, and 9).
Regarding Claims 26-28, 32-33, and 35-36, the multi-layer core-shell nanofiber taught by Merkle-2 et al. comprises a polyvinyl alcohol core and a gelatin shell and that polyvinyl alcohol and gelatin are present at a ratio 1:3, as indicated above. The polyvinyl alcohol core and the gelatin shell of Merkle-2 et al. read, respectively, on the “polymer”/“polymeric core”, and the “biocompatible material”/“biocompatible shell” recited in claims 27 and 28.
Regarding Claim 29, the drug in outer layer (drug layer) of the nanofiber suggested by Merkle-2 et al. and Alfaro et al. is an agent that alters surface texture or functionality of the nanofiber.   
Regarding Claim 31, Merkle-2 et al. teach that the core-shell nanofibers are randomly oriented (see Fig. 1). 
Regarding Claims 37-39, Merkle-2 et al. teach that the core-shell nanofiber is generated through electrospinning. Accordingly, the core layer and shell layer are continuous layers adjacent to each other. The nanofiber suggested by Merkle-2 et al. and Alfaro et al. comprises an outer/external layer of drugs. It would be an obvious design choice, judicious selection, and/or routine optimization to include the drug layer as either a continuous or discontinuous layer in the nanofibers of Merkle-2 et al. For example, a continuous drug layer comprising high concentrations of drugs would deliver a high dose of the drugs to patients. On the other hand, a discontinuous drug layer comprising low concentrations of drugs would deliver a lower dose of the drugs to patients. It would have been obvious to include a discontinuous drug layer for delivering an appropriate dose of the drugs, as needed, thus arriving at a nanofiber comprising alternating an external discontinuous drug layer and continuous internal layers. Thus, the limitations recited in the claims are well within the purview of the skilled artisan.  
Regarding Claim 40, Merkle-2 et al. teach the nanofibers are crosslinked with glutaraldehyde (page 381/paragraph 2).
Regarding Claim 41, the nanofiber suggested by Merkle-2 et al. and Alfaro et al. comprises structural layers (PVA core and gelatin shell) and a drug delivery layer.  
Regarding Claims 34 and 42-43, Alfaro et al. further teach introducing the nanofibers coated with drugs into a body of a patient (such as uterus and fallopian tubes), thus delivering the drugs into the body of the patient (the paragraph spanning pages 4 and 5, page 5/lines 7-8). It is noted that the patient’s body introduced with the nanofibers/drugs is an environment having a plurality of cells (tissues and organs). Thus, it would be obvious for the construct to comprise a plurality of cells, which are in operable communication with nanofibers. It is further noted that various types of cells recited Claim 43 are present substantially in all parts of the body, including the uterus and fallopian tubes. Thus, the claims would have be obvious over the cited prior art.
 Therefore, the method of Claims 24-29 and 31-43 would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 24-43 are rejected under 35 U.S.C. 103 as being unpatentable over Merkle-2 et al. [Conference paper from 38th Annual Northeast Bioengineering Conference (NEBEC): 380-381;437. IEEE, 2012, of record] in view of Alfaro et al. (DERWENT abstract of US 2014/0037708, Feb. 6, 2014, effective filing date: July 30, 2013), as applied to Claims 24-29 and 31-43, further in view of Li et al. (Advanced Materials, 2004, 16: 1151-1170, cited in IDS).
The teachings of Merkle-2 et al. and Alfaro et al. are described above. 
Regarding Claim 30, Merkle-2 et al. and Alfaro et al. do not expressively teach the layers/nanofibers have a bead-like appearance. However, Merkle-2 et al. teach that their nanofibers are generated by electrospinning, as indicated above. 
It would have been obvious for the nanofibers of Merkle-2 et al. to have a bead-like appearance, because it is well known in the art that the bead-like appearance is a structural feature of nanofibers generated by electrospinning. In support, Li et al. teach that morphology and diameter of electrospun nanofibers are dependent on parameters such as intrinsic properties of polymers, operation conditions (e.g. strength of electric field and feeding rate of the polymer solution), and humidity and temperature of the surroundings; and Li et al. further teach that the presence of beads in electrospun nanofibers is common (page 115/left column/paragraphs 2-3, Fig. 4A).
Examiner notes that Li et al. also teach generating electrospun nanofibers that are uniaxially aligned (i.e. parallel to each other) by using a collector consisting of two conductive strips (the paragraph spanning pages 1162 and 1163, Figs. 10 and 11). This teaching further renders the limitation recited in Claim 31 to be obvious.    
Therefore, the method of Claims 24-43 would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 24-31, 33-34, and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Journal of Biomedical Material Research Part A, 83(2):372-382, 2007, cited in IDS) in view of Li et al. (Advanced Materials, 2004, 16: 1151-1170, cited in IDS).
The teachings of Zhao et al. are described above. 
Regarding Claim 30, Zhao et al. do not expressively teach the layers/nanofibers have a bead-like appearance. However, Zhao et al. teach that their nanofibers are generated by electrospinning, as indicated above. 
It would have been obvious for the nanofibers of Zhao et al. to have a bead-like appearance, because it is well known in the art that the bead-like appearance is a structural feature of nanofibers generated by electrospinning. In support, Li et al. teach that morphology and diameter of electrospun nanofibers are dependent on parameters such as intrinsic properties of polymers, operation conditions (e.g. strength of electric field and feeding rate of the polymer solution), and humidity and temperature of the surroundings; and Li et al. further teach that the presence of beads in electrospun nanofibers is common (page 115/left column/paragraphs 2-3, Fig. 4A).
Examiner notes that Li et al. also teach generating electrospun nanofibers that are uniaxially aligned (i.e. parallel to each other) by using a collector consisting of two conductive strips (the paragraph spanning pages 1162 and 1163, Figs. 10 and 11). This teaching further renders the limitation recited in Claim 31 to be obvious.    
Therefore, the method of Claims 24-31, 33-34, and 37-43 would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments about the rejections of claims 4 and 10-12 under 35 U.S.C. 103 over Merkle or Merkle-2 in the response filed on 07/07/2020 (pages 5-6) have been fully considered but they are moot, because the 103 rejections have been withdrawn for the reasons indicated above. In response to Applicant’s argument based on the limitation “at least three layers” in the 07/07/2020 response (page 6), not all of the instant claims require the construct comprises at least 3 layers. As indicated above, dependent claim 25 recites a range of “2-35 layers”, whose scope at the low end is broader than that of the base claim 24. Thus, Claim 25 is still anticipated by Merkle-2 for the reasons indicated above. 
The examiner notes that the ground of the rejections in this office action is different from that in the previous office action.  Overall, the composition of the newly submitted Claims 24-43 would have been obvious to one of ordinary skill in the art for the reasons indicated in the 102 and 103 rejections recited above. 

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653